April 3, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: VANGUARD CALIFORNIA TAX-FREE FUNDS (THE TRUST) FILE NO. 33-1569 Commissioners: Pursuant to Rule 497(j) under the Securities Act of 1933this letter serves ascertification that the Prospectus and Statement of Additional Information with respect to the above-referenced Trust do not differ from that filed in the most recent post-effective amendment, which was filed electronically . Sincerely, Judith L. Gaines Securities Regulation, Legal Department
